          Case 1:18-cv-00301-REB Document 21 Filed 01/24/19 Page 1 of 2



RONALDO A. COULTER
Idaho Employment Law Solutions
Attorney at Law
P.O. Box 1833
Eagle, Idaho 83616
Telephone: (208) 672-6112
Facsimile: (208) 672-6114
Idaho State Bar No.3850
ron@idahoels.com

Attorney for Plaintiff



                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


                                     )
 LOLETTIMA JOHNSON,                  )
                                     )              Case No. 1:18-cv-301-REB
                       Plaintiff,    )
                                     )
                                     )
                        vs.          )
                                     )
 ST. LUKE’S REGIONAL MEDICAL         )              STIPULATION FOR DISMISSAL
 CENTER, LTD,                        )              WITH PREJUDICE
                                     )
                       Defendant     )
                                     )
                                     )
 ___________________________________ )


       IT IS HEREBY STIPUATED AND AGREED, by and between the parties, through their

counsel of record, that the Complaint filed in the above entitled action may be dismissed with

prejudice, with each party to bear their own costs and attorney fees, on the grounds and for the

reasons that the claims of the Plaintiff have been fully compromised and settled.

       Dated this 24th day of January 2019.




STIPULATION FOR DISMISSAL WITH PREJUDICE                                    Page 1 of 2
        Case 1:18-cv-00301-REB Document 21 Filed 01/24/19 Page 2 of 2



IDAHO EMPLOYMENT LAW                       IDAHO EMPLOYMENT LAWYERS, PLLC
SOLUTIONS

__________/s/____________________          ___________/s/____________________
R.A. (Ron) Coulter, ISB No. 3850           Pamela S. Howland, ISB No 6177
Attorney for Plaintiff Lolettima Johnson   Attorney for Defendant St. Luke’s Regional
                                           Medical Center, LTD.
________________




STIPULATION FOR DISMISSAL WITH PREJUDICE                           Page 2 of 2
